Citation Nr: 0528597	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a separate evaluation for renal insufficiency.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO, which 
granted service connection for diabetes mellitus with renal 
insufficiency, to which it assigned a single 20 percent 
evaluation.  In his September 2003 notice of disagreement, 
the veteran alleged that renal insufficiency should have been 
assigned a separate disability evaluation. 
The Board notes that by that rating decision, the RO also 
granted service connection for hypertension associated with 
diabetes mellitus with renal insufficiency to which it 
assigned a 10 percent evaluation.  

In April 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As stated above, the veteran contends that renal 
insufficiency should be assigned a disability evaluation that 
is separate and apart from the 20 percent evaluation assigned 
to his service-connected diabetes mellitus.

The RO must schedule a VA medical examination to determine 
all manifestations, if any, of renal dysfunction that are due 
to the veteran's service-connected diabetes mellitus.  The 
nature, severity, and frequency of symptoms should be 
indicated.  The interplay, if any, between diabetes-related 
renal dysfunction and hypertension should be discussed.  
Renal involvement in diabetes mellitus, under Diagnostic Code 
7541, is rated based on resulting renal dysfunction.  The 
criteria for rating renal dysfunction include the severity of 
any associated hypertension.  However, the veteran has 
already been assigned a separate rating for hypertension 
under Diagnostic Code 7101, and those same symptoms cannot be 
used as the basis for assigning a disability evaluation for 
renal dysfunction.  38 C.F.R. § 4.14.  It is possible, 
however, that if the veteran's hypertension is a 
manifestation of renal dysfunction, a rating higher than the 
current 10 percent under Diagnostic Code 7101 may be 
warranted.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Atlanta for all treatment from February 
2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for a VA medical 
examination to determine all 
manifestations, if any, of renal 
dysfunction that are due to the veteran's 
service-connected diabetes mellitus.  The 
nature, severity, and frequency of 
symptoms should be indicated.  The 
interplay, if any, between diabetes-
related renal dysfunction and 
hypertension should be discussed.  All 
necessary diagnostic tests must be 
conducted.  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must indicate that a 
review of the claims files was 
accomplished.  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.

4.  After ensuring that all development 
has been conducted and completed in full, 
the RO must readjudicate the issue on 
appeal, that is, whether a separate 
evaluation for renal insufficiency or 
other renal disability is warranted.  In 
doing so, the RO should consider the 
current rating for hypertension 
associated with diabetes mellitus and the 
criteria for evaluating renal 
insufficiency, to include severity of any 
associated hypertension, to determine 
which rating would be more beneficial to 
the veteran.  

If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

